Citation Nr: 0424075	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
bilateral tinnitus, currently rated 10 percent disabling, on 
a schedular basis.

2.  Entitlement to an increased rating for service-connected 
bilateral tinnitus on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1944 to June 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied a claim for an increased 
rating for service-connected bilateral tinnitus (currently 
rated 10 percent disabling).  The veteran testified at a 
hearing before the Board that was held at the RO in July 
2004.

In the October 2002 rating decision, the RO also increased to 
30 percent the rating for service-connected bilateral hearing 
loss; the veteran has not appealed that issue and is not 
before the Board at this time.

The claim for an increased rating for bilateral tinnitus on 
an extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Because of the 
nature of this claim and the Board's treatment of the claim 
for an increased rating as one involving schedular 
consideration and extraschedular consideration, the caption 
has been revised accordingly to reflect the issues more 
accurately.


FINDINGS OF FACT

1.  All of the requisite notices, as well as assistance, owed 
to the veteran have been substantially provided, and all of 
the evidence necessary for an equitable disposition of the 
claim has been obtained.

2.  The veteran has a 10 percent rating for his bilateral 
tinnitus, which is the highest possible schedular rating for 
this condition.


CONCLUSION OF LAW

The claim for an increased rating on a schedular basis for 
bilateral tinnitus is without legal merit.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In April 1945, while on active duty, the veteran suffered a 
concussion from an enemy shell blast that perforated his 
eardrums and that has resulted in hearing loss.  The tinnitus 
is secondary to that hearing loss.

Since July 21, 1987, service connection and a 10 percent 
rating have been in effect for tinnitus.  (Service connection 
is also established for bilateral hearing loss.)

On VA examination in March 1997, the veteran described his 
tinnitus as a constant ringing in both ears that he had had 
for many years.  

In June 2001, the veteran received new hearing aids, after 
complaining of problems with the old aids.  The most recent 
VA medical record pertaining to the veteran's hearing is from 
April 2002, on follow-up for his hearing aids.  

On VA examination in September 2002, the veteran stated that 
the tinnitus had worsened.  He described the constant sound 
of crickets in his head, which was very annoying.  He wore 
hearing aids, which did not relieve the tinnitus.  After 
examination, the diagnosis was mild to profound high 
frequency sensorineural hearing loss and subjective tinnitus.  
It was noted that the veteran believed the tinnitus to have 
grown louder recently.

The veteran testified before the Board in July 2004 that the 
tinnitus often interfered with his ability to hear 
individuals.  He stated that exacerbations occurred about 
three times every two months, usually lasting about 10 
minutes.  

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (VCAA) was signed into law.  This enhanced 
the notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In this case, the initial unfavorable decision was made in 
October 2002, that is, after the date of the VCAA's enactment 
on November 9, 2000.  In a September 2002 letter, the RO 
notified the veteran of information and any medical or lay 
evidence not previously provided to the VA that was necessary 
to substantiate the claim; the RO indicated which portion of 
that information and evidence was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
the veteran's behalf.    

Additionally, subsequent thorough notices of all matters 
required by the VCAA and its regulatory progeny informed the 
veteran of the bases for the decision, what types of evidence 
would be needed, and how the evidence would be secured.  The 
RO sent him a statement of the case (SOC) in March 2003 and a 
supplemental statement of the case (SSOC) in September 2003.  
These documents discussed the evidence considered and the 
pertinent laws and regulations (including the VCAA) and the 
reasons for the RO's decision.  The VA has made all efforts 
to notify and to assist the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.  See Pelegrini, supra.

Through discussions in correspondence, the rating decisions, 
the SOC, and the SSOC, the VA has informed the veteran of the 
evidence necessary to substantiate his claim.  He has been 
informed of his and the VA's respective responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  Also, a VA 
examination has been performed.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board will now address the merits of the claim for a 
higher rating for bilateral tinnitus.  Service connection and 
a 10 percent rating have been in effect for tinnitus since 
July 1987, and the veteran has filed a claim for an increased 
rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1(2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

A 10 percent evaluation is highest possible evaluation under 
the VA's Schedule for Rating Disabilities for tinnitus.  38 
C.F.R. § 4.87, DC 6260.  Only a single evaluation will be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, DC 6260, Note 1.  Objective tinnitus (which is a 
condition in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic), 
which is not found in this case, is not to be rated under 
Diagnostic Code 6260; it is to be evaluated as part of the 
underlying condition causing it.  38 C.F.R. § 4.87, DC 6260, 
Note 3.

In a precedent opinion, the VA General Counsel held that DC 
6260 authorized a single 10-percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  This is 
the case with regard to both the version of DC 6260 in effect 
prior to June 10, 1999, and the version in effect since 
revisions at that time.  VAOPGCPREC 2-03 (May 22, 2003); see 
38 C.F.R. § 14.507(b) (General Counsel precedent opinions 
binding on the Board).  

Effective June 13, 2003, VA amended DC 6260 by adding a note 
clarifying that only a single evaluation is available for 
recurrent tinnitus, "whether the sound is perceived in one 
ear, both ears, or in the head."  68 Fed. Reg. 25,822, 
25,823 (2003).  Accordingly, as a matter of law, separate 
schedular ratings of 10 percent may not be assigned for 
tinnitus of each ear.  Generally see Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In a more recent precedential opinion, the VA General Counsel 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate ratings for each ear for bilateral tinnitus 
because there is no information or evidence that could 
substantiate the claim.  The General Counsel reasoned that 
entitlement to such claimed separate ratings was barred by 
both the current version of DC 6260 and the previous versions 
of DC 6260 as interpreted by an earlier precedent opinion.  
VAOPGCPREC 2-2004 (Mar. 9, 2004).  In effect, the General 
Counsel has reasoned - in binding opinions - that the recent 
regulatory amendments to the diagnostic code for tinnitus are 
purely clarifications and have merely set in concrete the 
same interpretation of that code that had previously been in 
effect.  Moreover, in this particular case, the RO sent the 
veteran an SOC in September 2003 that discussed the 
regulatory revisions.  

In sum, the veteran may not receive separate ratings for his 
service-connected bilateral tinnitus as a matter of law and 
the highest evaluation for tinnitus within the VA Rating 
Schedule is disabiities is 10 percent.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an increased rating on a schedular basis for 
bilateral tinnitus is denied.


REMAND

Although the veteran may not receive separate schedular 
ratings for his service-connected bilateral tinnitus as a 
matter of law, in the judgment of the Board, remand is 
required to permit the appropriate officials to consider the 
veteran's claim on an extraschedular basis.  

Because the veteran may not receive a schedular rating in 
excess of 10 percent, the only possible method by which an 
evaluation greater than 10 percent may be assigned is on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2003).  
Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993), the Court held that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  

In this case, there is no evidence of marked interference 
with employment or evidence of frequent hospitalization.  
However, these are not the exclusive means for consideration 
of a claim for an increased rating on an extraschedular 
basis.  The Board has identified other factors that suggest 
that the veteran's tinnitus is of an exceptional variety.  
For example, his condition has periods of severe exacerbation 
that last about 10 minutes and that occur fairly frequently 
throughout the year (three times every two months).  Also, 
the tinnitus is constant, and the veteran has indicated that 
it interferes almost completely with his ability to hear 
individuals.  Further, the veteran has made extensive efforts 
to deal with the difficulty, with limited success.  In 
addition, at the July 2004 hearing, the Board had an 
opportunity to observe the veteran, and it certainly appears 
that his condition was of such severity as to warrant at 
least consideration of an increased rating on an 
extraschedular basis.  Consequently, based on the veteran's 
testimony, the Board believes that the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) has 
been raised by the record.

Accordingly, the case is remanded to the RO, via the AMC, for 
the following development:

1.  The RO should refer the veteran's 
claim for an increased rating for 
tinnitus to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
consideration of the claim on an 
extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).

2.  Thereafter, if the claim remains 
denied, the RO should send the veteran 
and his representative a supplemental 
statement of the case discussing the 
relevant laws and regulations, as well 
as the reasons for any subsequent 
denial.  The case should thereafter be 
returned to the board for further 
review, as appropriate.  

By this remand, the Board does not intimate any particular 
outcome as to the merits of the case.  The case is being 
remanded for necessary additional development.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



